Citation Nr: 1510023	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-19 740	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for eczema prior to March 25, 2014, and in excess of 30 percent from that date. 

2.  Entitlement to a rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux prior to February 22, 2013, and in excess of 30 percent from that date.  

3.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative changes.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

5.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine.   

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied claims for ratings in excess of 10 percent for eczema and hiatal hernia with gastroesophageal reflux and a rating in excess of 20 percent for mechanical low back pain with degenerative changes.  An interim April 2013 rating decision by the VA RO in Roanoke, Virginia increased the rating for hiatal hernia with gastroesophageal reflux to 30 percent effective from February 22, 2013.  Another interim rating decision by the VA RO in Roanoke, Virginia promulgated in May 2014 increased the rating for eczema to 30 percent effective from March 25, 2014.  As the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claims for increased compensation for eczema and hiatal hernia with gastroesophageal reflux remain in appellate status as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to TDIU, a claim denied in August and November 2013 rating decisions (with a notice of disagreement filed with respect to the denial of TDIU in October 2014), as a claim for this benefit is part of a claim for a higher rating when such is raised by the record or asserted by the Veteran, the matter was readjudicated in a May 2014 supplemental statement of the case, and the Veteran clearly continues to disagree with the denial of this benefit, the Board finds that the matter of entitlement to TDIU is properly before the Board for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

While the Veteran requested a hearing at the RO before a Veterans Law Judge in her May 2010 substantive appeal, the Veteran withdrew this request in April 2014.  Additional private clinical evidence reflecting treatment for back pain in 2010 and 2011, accompanied by a December 2014 waiver of initial RO consideration of such, has been received since the May 2014 supplemental statement of the case.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS file contains the October 2014 notice of disagreement referenced above and in the paragraph that follows, and the Virtual VA file contains VA clinical records dated through April 2013 that are documented to have been considered in the May 2014 supplemental statement of the case.  The information in the electronic files is otherwise duplicative of the evidence in the paper claims file or are irrelevant to the issues adjudicated herein.  

With respect to the claims for entitlement to an increased rating for degenerative changes of the cervical spine and service connection for PTSD, following a November 2013 rating decision denying these claims, a timely notice of disagreement with respect to the denial of these claims was received in October 2014, thereby requiring a statement of the case (SOC) addressing these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to March 25, 2014, eczema did not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period. 

2.  For the period beginning March 25, 2014, eczema has not involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  

3.  Prior to February 22, 2013, hiatal hernia with gastroesophageal reflux did not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  

4.  For the period beginning February 22, 2013, the preponderance of the evidence is against a conclusion that hiatal hernia with gastroesophageal reflux has resulted in symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

5.  For the entirety of the appeal period, mechanical low back pain with degenerative changes has not been manifested by limitation of motion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IDS) requiring bedrest prescribed by a physician having a total duration of at least four weeks during a 12 month period, or objective neurological abnormalities.   

6.  The service connected disabilities consist of hiatal hernia with gastroesophageal reflux, rated as 30 percent disabling; eczema, rated as 30 percent disabling; mechanical low back pain with degenerative changes, rated 20 percent disabling; degenerative changes of the cervical spine, rated as 10 percent disabling; and right and left lower extremity sciatica associated with the service connected mechanical low back pain with degenerative changes, each rated as 10 percent disabling; the service connected disabilities combine to be 70 percent disabling.   

7.  The Veteran reported in her application for TDIU that she has education through two years of college and has work experience as housekeeper, clerk, security officer, and driver; she also reported therein that she became too disabled to work in June 2009.  

8.  The Veteran's service-connected disabilities do not prevent her from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for eczema prior to March 25, 2014, and in excess of 30 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2014). 

2.  The criteria for a rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux prior to February 22, 2013, and in excess of 30 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.114, DC 7346 (2014). 
  
3.  The criteria for a rating in excess of 20 percent mechanical low back pain with degenerative changes have not been met for the entirety of the appeal period.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014). 

5.  The criteria for TDIU are not met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A September 2007 pre-rating letter advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Such pre-rating notice with respect to a claim for TDIU was provided in a March 2012 letter.  These letters also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered.  The Veteran has also been afforded VA examinations, most recently in March 2014, addressing the severity of the service connected eczema, hiatal hernia with gastroesophageal reflux, and lumbar spine disability that reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  These examinations also reflect sufficient opinions as to the impact of the Veteran's service connected disabilities upon employment to make an equitable determination with respect to the claim for TDIU.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations addressing the claims adjudicated herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of claims adjudicated herein.   

II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
1.  Eczema

DC 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Summarizing the pertinent facts with the above legal provisions and criteria in mind, the STRs reflect treatment for eczema, and after a November 1998 VA examination conducted shortly after separation from service demonstrated what was described as "very mild" eczemoid dermatitis involving the hands, elbows, and left shoulder, service connection for eczema was granted by a February 1999 rating decision.  A noncompensable rating was assigned.  After an October 2001 VA examination showed papular and raised and dry hyperpigmented areas of skin of the neck and cervical spine region; hypopigmented and hyperigmented areas of the elbows; and lichenified areas of the hands, the rating for eczema was increased to 10 percent by a June 2002 rating decision. 

Turing to more recent evidence, at a September 2007 VA examination, the Veteran indicated that the eczema she developed during service "has never gone away completely," and undergoes periods of relapses and recurrence.  She indicated the areas affected by eczema have become darker than the surrounding skin.  Symptoms were said to include itching, and the Veteran reported that she has a prescription for fluocinonide ointment which she uses almost daily.  The physical examination revealed no eczema involving the face, with the only area affecting being a 3 X 3 inch area of each elbow that was completely darkened with slight scaling.  There was no evidence of acute inflammation, redness, ulceration, or discharge.  The impression was chronic eczema on both elbows, with the condition involving 0 percent of exposed areas and 5 percent of the total body surface area.  

Reports from a July 2008 informal conference with a VA Decision Review Office reflect the Veteran reporting that she took a corticosteroid named "flusodine" for eczema, and that she would submit a statement documenting the name and type of her medication from her physician.  No such specific statement has been submitted.  

At a February 2013 VA dermatologic examination, the Veteran stated that she was applying fluocinonide for her eczema and that this condition had gotten better.  Constant to near constant treatment for her eczema in the past 12 months with systemic corticosteroids or other immunosuppressive medications was noted, but the medication that the Veteran was said to have been using for the condition, "Fluodinonide" [apparently a reference to Fluocinonide] is a topical, rather than systemic, medication.  The examiner noted that eczema did not impact the Veteran's ability to work.   

At the most recent VA dermatologic examination in March 2014, the Veteran reported that her eczema had worsened and affected her stomach, buttocks, back, and chest.  She stated that the condition did not affect her head, face, or neck or result in any systemic manifestations.  She reported constant to near constant treatment of her eczema in the past 12 months with systemic corticosteroids or other immunosuppressive medications.  Again, however, the medications for eczema listed (fluocinonide, Triamcinolone, and Mupirocin), are topical, rather than systemic medications.  The examiner noted that the Veteran's eczema affected 20 to 40 percent of the total body area and 5 percent to less than 20 percent of the exposed areas of the body.  He also described the eczema as being patchy, hyperpigmented, raised, well demarcated, maculopapular, mildly hyperkeratotic, lichenified, and with areas of excoriation involving the chest, abdomen, and upper back.  The examiner noted that this skin condition did not impact the Veteran's ability to work.   

Review of the VA outpatient treatment reports of record, dated through April 2013, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  In this regard, the list of medications on these reports include a prescription for fluocinonide in the form of a topical cream, and a September 20, 2010, VA dermatologic report showed eczema of the elbows. 

Based on the findings from the March 2014 VA examination; in particular, those demonstrating that the eczema involved 20 to 40 percent of the total body, the aforementioned May 2014 rating decision increased the rating for eczema to 30 percent effective from the date of this examination, March 25, 2014.  As such, the first matter for consideration with respect to this issue is whether a rating greater than 10 percent [30 percent] for eczema may be assigned prior to March 25, 2014.  Such a rating would require evidence prior to March 25, 2014, indicating that eczema involved 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  

At the September 2007 VA examination, the physician stated that the Veteran's eczema involved 0 percent of exposed areas and 5 percent of the total body surface area.  This examination also did not reflect that the Veteran's eczema required systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, DC 7806 clearly distinguishes between topical steroids, such as the fluocinonide ointment said at the September 2007 VA examination and other evidence of record to be used by the Veteran, and systemic steroids, as DC 7806 provides for a noncompensable rating based on treatment with "no more than topical therapy" required.  There otherwise being no clinical evidence dated prior to March 25, 2014, demonstrating that eczema involved 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs, the criteria for a schedular rating greater than 10 percent for eczema prior to March 25, 2014, are not met.  38 C.F.R. §§ 3.400, 4.118, DC 7806.    

As for entitlement to a rating greater than 30 percent [60 percent] for eczema for the period beginning March 25, 2014, such a rating would require that the Veteran's eczema involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  In this regard, the March 2014 VA examination did not demonstrate that more than 40 percent of the entire body or more than 40 percent of exposed areas was affected by eczema and, again, the medications the Veteran takes for eczema described at this examination are topical, and not systemic, corticosteroids.  There is otherwise no evidence that eczema involves more than 40 percent the entire body or more than 40 percent of exposed areas or requires corticosteroids or other immunosuppressive drugs.  As such, the criteria for a schedular rating greater than 30 percent for eczema for the period beginning March 25, 2014, are not met.  38 C.F.R. §§ 3.400, 4.118, DC 7806.    

2.  Hiatal Hernia with Gastroesophageal Reflux

The Veteran's service connected hiatal hernia with gastroesophageal reflux is rated under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia).  Under DC 7346, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation for hiatal hernia of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Summarizing the pertinent evidence to this disability with the above criteria in mind, the STRs reflect treatment for gastroesophageal reflux disorder (GERD), and after the November 1998 VA examination conducted shortly after service showed the Veteran describing increased oral and rectal flatus for the prior two to three years; occasional sharp pain in the left and right upper quadrants lasting less than five minutes; and a physical examination that demonstrated guarding in the right upper quadrant, service connection for hiatal hernia with reflux was granted by a February 1999 rating decision.  A noncompensable rating was assigned under DC 7346.  

Following an October 2001 VA examination that showed pain in the epigastric region upon physical examination; complaints of increasing gas buildup and abdominal pain; and a notation that indicated the Veteran took Ranitidine twice a day for treatment of her GERD, the rating for hiatal hernia with reflux was increased to 10 percent by a June 2002 rating decision. 

Thereafter, an August 2008 VA examination showed the Veteran reporting that her gastrointestinal symptoms were unchanged and that she took omeprazole which moderately relieved these symptoms.  Current symptoms were described as heartburn and reflux twice a day, and she denied dysphagia, chronic epigastric pain, hematemesis, or melena.  The physical examination and barium swallow were negative, and the diagnosis was GERD that was amenable to medical therapy.  

A February 2013 VA gastrointestinal examination showed the Veteran reporting current symptoms of epigastric pain, dry mouth, chronic cough, and substernal distress which caused nausea and vomiting.  The Veteran was said to take continuous medication, in the form of Ranitidine, Omeprazole, and Pantoprazole, for her service connected gastrointestinal disability.  In checklist fashion, the service connected gastrointestinal disability was said to be manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, vomiting, and melena but no hematemesis.  The examiner stated that the service connected gastrointestinal disability did not impact the Veteran's ability to work.  

At the most recent VA gastrointestinal examination conducted in March 2014, current symptoms associated with the service connected gastrointestinal disability were described as heartburn, arm and shoulder pain, and vomiting.  The Veteran was said to take continuous medication, in the form of Omeprazole, Tums, and Mylanta, for the condition.  In checklist fashion, the service connected gastrointestinal disability was said to be manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance, and mild vomiting but not anemia, weight loss, hematemesis, or melena.  The examiner stated that the service connected gastrointestinal disability did not impact the Veteran's ability to work.  

Review of the VA outpatient treatment reports of record, dated through April 2013, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

Based on the findings from the February 2013 VA examination, the aforementioned April 2013 rating decision increased the rating for hiatal hernia with gastroesophageal reflux to 30 percent effective from the date of this examination, February 22, 2013.  As such, the first matter for consideration with respect to this issue is whether a rating greater than 10 percent [30 percent] for hiatal hernia with gastroesophageal reflux may be assigned prior to February 22, 2013.  Such a rating would require evidence prior to February 22, 2013 indicating that hiatal hernia with gastroesophageal reflux resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.

At the August 2008 VA examination, the Veteran denied dysphagia, chronic epigastric pain, hematemesis, or melena, and the physical examination and barium swallow were negative.  There is otherwise no evidence dated prior to February 22, 2013, that hiatal hernia with gastroesophageal reflux resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  As such, the criteria for a schedular rating greater than 10 percent for hiatal hernia with gastroesophageal reflux prior to February 22, 2013, are not met.  38 C.F.R. §§ 3.400, 4.114, DC 7346.     

As for a rating in excess of 30 percent [60 percent] for hiatal hernia with gastroesophageal reflux for the period beginning February 22, 2013, such a rating would require symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  While the February 2013 VA examination noted weight loss and melena, such manifestations were not said to be present at the March 2014 VA examination, and the preponderance of the evidence is otherwise against a conclusion that the criteria for a rating in excess of 30 percent are met for the period beginning February 22, 2013.  In short therefore, the criteria for a schedular rating greater than 30 percent for hiatal hernia with gastroesophageal reflux for the period beginning February 22, 2013, are not met.  38 C.F.R. §§ 3.400, 4.114, DC 7346.     

3.  Mechanical Low Back Pain with Degenerative Changes  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected lumbar spine disability is currently evaluated pursuant DC 5242 (DC 5242 provides a rating for degenerative arthritis of the spine).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for back pain, and after November 1998 VA examination conducted shortly after service showed motion in the lumbar spine to forward flexion of 60 degrees and 20 degrees of backward and lateral flexion, and a December 1998 VA x-ray of the lumbar spine showed degenerative changes and  mild scoliosis, service connection for a disability characterized as mechanical low back pain with degenerative changes was granted by a February 1999 rating decision.  A 10 percent rating was assigned. 

After an October 2001 VA examination showed parapsinal lumbar spasms and the Veteran reporting lumbar spine pain that radiated to the lower extremity that was so severe as to prelude prolonged sitting or standing, a June 2002 rating decision increased the rating for the service connected mechanical low back pain with degenerative changes to 20 percent.  This 20 percent has been continued to the present time, although the service connected disability at issue is currently characterized as mechanical low back pain with degenerative changes with osteoarthritis of the thoracic spine, scoliosis, and strain.  

At an August 2008 VA examination, the Veteran described constant low back pain that radiated to both lower extremities associated with numbness and tingling.  The physical examination revealed mild diffuse tenderness; no paraspinal spasms; and a negative straight leg raising test.  Range of lumbar motion testing showed 80 degrees of forward flexion; 25 degrees of backward extension and right and left lateral flexion; and 40 degrees of right and left rotation.  There was no objective evidence of pain on motion.  Gait and squatting were normal, and the examiner stated there was no evidence of weakened movement, excess fatigability, or incoordination.  He also stated that were was no evidence of pain or decreased motion during exacerbations or repetitive activity and that as pain was constant, there were no flare-ups.  The examiner also stated that the Veteran could perform the activities of daily living and there had been no physician prescribed periods of bedrest in the past year.  

At the February 2013 VA examination of the lumbar spine, the Veteran reported that her service-connected lumbar spine disability had worsened and that she could no longer sit or stand for long periods of time due to this disability.  She also stated that this disability prevents sleep due to severe back and leg pain and that she has muscle spasms. The Veteran also reported disc disease with pain radiating to the lower extremities and active radiculopathy.  She also reported weakness; muscular pain and tenderness aggravated by repetitive motion; and flare-ups that impact functioning.  Lumbar motion was, with no objective evidence of pain, to 60 degrees of flexion and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  The Veteran as unable to perform repetitive motion testing due to pain.  There was pain to palpation of the lumbar spine and guarding and/or muscle spasms that did not result in an abnormal gait or spinal contour.  Muscle strength was normal and there was no atrophy.  

The reflex and sensory examinations in February 2013 were negative but there was a positive straight leg raising test on each side, with mild paresthesias and/or dysesthesias and numbness noted in both lower extremities.  The Veteran was said to not have any other neurological disabilities such as bowel or bladder problems or pathologic reflexes.  She was also said to not have IDS.  It was noted that the Veteran walked with an antalgic gait and a cane due to her service connected lumbar spine disability, and that functioning in the right lower extremity was so limited due to the lumbar spine disability that the Veteran would be equally well-served by amputation with prosthesis.  The examiner stated that the service-connected lumbar disability impacted work to the extent that this disability resulted in partial impairment of the physical activities of employment such as heavy lifting, pushing, or pulling.  

The reports from the most recent VA examination of the lumbar spine in March 2014 showed the Veteran reporting worsening lumbar symptoms that precluded her from performing her work duties when she was employed and also prevented walking one quarter of a mile and other activities.  She stated the she can no longer work, sit, stand, bend, or lift and that she has constant pain in the back to a level of 5-8 out of 10.  She reported that she treated her back disability with Motrin, Flexeril, and steroid injections and that she utilized a TENS device, brace, pain patches, heat, massages, a chiropractor, and acupuncture for relief.  She also described increasing sciatica in the lower extremities.  Flare-ups impacting the ability to climb stairs and perform household chores were also described.  

Lumbar motion testing at the March 2014 VA examination showed 60 degrees of flexion with no objective evidence of pain; 30 degrees of extension with objective evidence of pain at 20 degrees; right lateral flexion to 20 degrees with no objective evidence of pain; left lateral flexion to 15 degrees with no objective evidence of pain; right lateral rotation to 25 degrees with no objective evidence of pain; and left lateral rotation to 15 degrees with no objective evidence of pain.  After repetitive (three times) motion, flexion was additionally reduced to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right lateral rotation to 20 degrees.  Repetitive motion was also said to result in weakened movement, excess fatigability, and pain on movement.  There was pain to palpation of the lumbar spine but no guarding or muscle spasms.  Muscle strength was normal and there was no atrophy.  

The reflex and sensory examinations at the March 2014 VA examination of the lumbar spine were negative, but there was a positive straight leg raising test on each side, with mild paresthesias and/or dysesthesias noted in the right lower extremity and moderate paresthesias and/or dysesthesias noted in the left lower extremity.  Also noted was mild numbness of the right lower extremity and moderate numbness of the left lower extremity.  The Veteran was said to not have any other neurological disabilities such as bowel or bladder problems or pathologic reflexes.  He was also said to not have IDS at this examination, and the physician noted that functioning in an extremity was not so limited due to the lumbar spine disability that the Veteran would be equally well-served by amputation with prosthesis.  It was again noted that the Veteran used a brace and cane due to the Veteran's lumbar spine disability and that this disability impacted work to the extent that it resulted in partial impairment of physical activities of employment such as heavy lifting, pushing, or pulling.  

Review of the VA outpatient treatment reports of record, dated through April 2013, and the private treatment records dated in 2010 and 2011 documenting treatment for back pain, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  In this regard, a September 21, 2010, VA outpatient treatment report showed the Veteran describing pain that radiated to the lower extremities from the lumbar spine and an examination that demonstrated a positive straight leg raising test and an April 17, 2011, VA outpatient treatment report that showed no neurological deficits and a normal range of lumbar motion.  

Turning to an analysis of the instant claim, the undersigned notes initially that she has considered the fact that the February 2013 VA examination resulted in the conclusion that due to her service connected lumbar spine disability, functioning in the right lower extremity is so limited that the Veteran would be equally well-served by amputation with prosthesis.  However, this finding is inconsistent with the other clinical findings from this examination-wherein only mild paresthesias and/or dysesthesias and numbness were noted in both lower extremities and the muscle, reflex and sensory examinations were all negative-and the other clinical evidence of record, to include the reports from the March 2014 VA examination that determined that an extremity was not so limited due to the lumbar spine disability that the Veteran would be equally well-served by amputation with prosthesis.  As such, the undersigned attaches no probative value to the February 2013 VA examination determination that functioning in the right lower extremity was so limited that the Veteran would be equally well-served by amputation with prosthesis.

As an increased (40 percent) rating for the service connected lumbar disability would require limited forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, or objective neurological abnormalities sufficient to warrant a rating greater than 20 percent.  Lumbar flexion during the appeal period was to, at worst, 60 degrees, and none of the clinical evidence during the appeal period demonstrated ankylosis (nor is such claimed), IDS, or objective neurological abnormalities such as bowel or bladder problems or pathologic reflexes.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles, to include repetitive motion-with repetitive motion testing at the March 2014 VA examination demonstrating additional decreased flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right lateral rotation to 20 degrees.  There is no indication that increased compensation would be warranted during the appeal period under these principles.  

In short and from the above, a schedular rating in excess of 20 percent cannot be assigned for mechanical low back pain with degenerative changes at any time during the appeal period.  38 C.F.R. § 4.71a, DC 5242.  

4.  Other Considerations

The Board further finds that staged schedular ratings for the Veteran's disabilities addressed above beyond those already assigned are not warranted as her symptomatology has remained stable throughout each time period during the appeal.

In making its determinations in this case, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected disabilities addressed above issue and notes that her lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.   Moreover, the service-connected lumbar spine disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed above, the Veteran is in receipt of service connection for degenerative changes of the cervical spine and right and left lower extremity sciatica.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for eczema, hiatal hernia with gastroesophageal reflux, and mechanical low back pain with degenerative changes of the lumbar spine are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the previously referenced Court decision holding that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record, and this matter is addressed below.  Rice, supra.  

In sum, the preponderance of the evidence is against ratings in excess of 10 percent for eczema prior to March 25, 2014, and in excess of 30 percent from that date; in excess of 10 percent for hiatal hernia with gastroesophageal reflux prior to February 22, 2013, and in excess of 30 percent from that date; and in excess of 20 percent for mechanical low back pain with degenerative changes for the entirety of the appeal period.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims for increased compensation for eczema, hiatal hernia with gastroesophageal reflux, and mechanical low back pain with degenerative changes of the lumbar spine must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    

B.  TDIU 

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by her service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

The service connected disabilities consist of hiatal hernia with gastroesophageal reflux, rated as 30 percent disabling; eczema, rated as 30 percent disabling; mechanical low back pain with degenerative changes, rated 20 percent disabling; degenerative changes of the cervical spine, rated as 10 percent disabling; and right and left lower extremity sciatica associated with the service connected mechanical low back pain with degenerative changes, each rated as 10 percent disabling.  The service connected disabilities combine to be 70 percent disabling.  

As the Veteran does not have a service connected rated at 40 percent or more, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In her VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in September 2012, the Veteran reported that she had education through two years of college and work experience as housekeeper, clerk, security officer, and driver.  She also reported therein that she became too disabled to work in June 2009.  

The evidence of record, as set forth above, includes reports from February 2013 and March 2014 VA examinations containing conclusions that the service connected eczema and gastrointestinal disabilities did not impact the Veteran's ability to work.  While February 2013 and March 2014 VA examinations indicated that the service connected mechanical low back pain with degenerative changes impacted the Veteran's ability to work, such impact was only said to be a "partial" limitation of the Veteran's ability to perform physical labor.  These examinations otherwise simply do not reflect clinical findings that would indicate that all employment would be precluded by the service connected mechanical low back pain with degenerative changes.  Moreover, following a series of VA examinations conducted in February 2013 addressing all the service connected disabilities, the conclusion by the examiner was that these disabilities did not result in the Veteran being unable to secure or maintain substantially gainful employment.  There is no medical or other competent opinion of record contradicting this conclusion. 

The sole fact that a claimant, as in the instant case, become unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities render her incapable of working with consideration of her employment and educational history 

In short therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence, in particular, the conclusions following the aforementioned VA examinations as to the functional impacts of the service connected disabilities, exceeds that of the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49. 

ORDER

A rating in excess of 10 percent for eczema prior to March 25, 2014, and in excess of 30 percent from that date is denied. 

A rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux prior to February 22, 2013, and in excess of 30 percent from that date, is denied. 

A rating in excess of 20 percent for mechanical low back pain with degenerative changes is denied.  

Entitlement to TDIU is denied. 

REMAND

As indicated in the Introduction, the Veteran has submitted a timely notice of disagreement with respect to claims for an increased rating for degenerative changes of the cervical spine and service connection for PTSD.  Therefore, the AOJ will be requested below to complete an SOC addressing these issues.  Manlincon, supra.  The Board emphasizes, however, that to obtain appellate review of any of these issues, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and her attorney an SOC with respect to the issues of entitlement to an increased rating for degenerative changes of the cervical spine and service connection for PTSD, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to these issues.  The Veteran and her attorney are hereby reminded that to obtain appellate review of any of either of these issues, a timely appeal must be perfected; that is, within 60 days of the issuance of the SOC requested herein.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


